DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4. 9, 18 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang (US 2011/0162829).

As for claims 1-4, 9, 18 and 22, Xiang discloses the invention as claimed, including:

1. A system for storing energy in a solid-state thermal battery, comprising: 
an insulated container [claim 159]; 
a thermal storage medium enclosed within the insulated container [claim 159; paragraphs 0049, 0050, 0062, PCM storage materials (solids)]; and 
one or more actuated heat engines proximate the thermal storage medium [abstract; paragraphs 0049, 0047, 0057, 0062, 0068 also showing controlled activation of heat sources].  
2. The system of claim 1, wherein the thermal storage medium comprises an array of blocks arranged in a pattern such that one or more passageways are defined in the negative space between the blocks [fig. 7, paragraph 0097 – showing an array of storage blocks with passageways in negative spaces between blocks of heat transfer fluids via pipes].  
3. The system of claim 2, wherein, the solid-state thermal battery is discharged by moving, via an actuation system, at least one of the one or more actuated heat engines through the one or more passageways [see as cited in claim 2 and also paragraph 0020].  
4. The system of claim 3, wherein the one or more actuated heat engines are stored in an ancillary chamber of the insulated container when not actively converting heat stored in the thermal storage medium into electricity [abstract, paragraphs 0020, 0100].  
9. The system of claim 2, wherein the array of blocks comprises a regular or irregular arrangement of columns [see as cited in claims 1 and 2].  
 18. A method of storing energy in a solid-state thermal battery, the method comprising: charging a thermal storage medium by heating one or more blocks to increase a temperature of the one or more blocks [see as cited in claim 1]; and 
discharging the thermal storage medium to convert heat into electricity by controlling one or more actuated heat engines in proximity to the thermal storage medium [see as cited in claims 1 and paragraphs 0012, 0016].  
 22. The method of claim 18, wherein at least one actuated heat engine in the one or more actuated heat engines comprises one or more thermophotovoltaic (TPV) cells [paragraph 0018].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 15-17, and 24-25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US 2011/0162829) in view of Stiesdal et al. (WO 2016/050368 A1).

As for claims 8, 15-17, and 24-25, Xiang discloses the invention substantially as claimed, including the system and method of storing energy as cited above in the rejection of claims 1-4, 9, and 18 above.

Xiang does not specifically disclose:
8. The system of claim 2, wherein the array of blocks comprises a number of concentric rings surrounding a central circular column.  
15. The system of claim 1, wherein the thermal storage medium is charged by direct resistive heating by applying an electrical current to electrodes attached to the thermal storage medium.  
16. The system of claim 15, wherein the electrical current is applied by an alternating current (AC) power source.  
17. The system of claim 1, wherein the thermal storage medium is charged by indirect radiant heating.  
24. The method of claim 18, wherein charging the thermal storage medium comprises increasing a temperature of the thermal storage medium using direct resistive heating by applying an electrical current to electrodes attached to the thermal storage medium.  
25. The method of claim 18, wherein charging the thermal storage medium comprises increasing a temperature of the thermal storage medium via indirect radiant heating.  

Steisdal discloses:
8. The system of claim 2, wherein the array of blocks comprises a number of concentric rings surrounding a central circular column [page 24, element 113].  
15. The system of claim 1, wherein the thermal storage medium is charged by direct resistive heating by applying an electrical current to electrodes attached to the thermal storage medium [fig. 7, element 200 resistance heater].  
16. The system of claim 15, wherein the electrical current is applied by an alternating current (AC) power source [page 18, where the power source may be excess electrical energy generated by  a power plant, A/C generation].  
17. The system of claim 1, wherein the thermal storage medium is charged by indirect radiant heating [page 15, infrared radiation is an indirect radiant heat source that charges the thermal storage medium].  
24. The method of claim 18, wherein charging the thermal storage medium comprises increasing a temperature of the thermal storage medium using direct resistive heating by applying an electrical current to electrodes attached to the thermal storage medium [fig. 7, element 200 resistance heater].  
25. The method of claim 18, wherein charging the thermal storage medium comprises increasing a temperature of the thermal storage medium via indirect radiant heating [see as cited in claim 17].  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Xiang and Stiesdal because one of ordinary skill in the art would have sought to utilize various structures and methods of providing sources of energy for heating storage elements which would have would make the thermal storage system more robust and cost effective [see Stiesdal pages 3-4].

Claims 5-7, 10-14, 19-21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
5. The system of claim 4, wherein the ancillary chamber is located adjacent to and separated from a main chamber by an insulated wall, wherein the thermal storage medium is disposed in the main chamber, and wherein the insulated wall includes one or more openings configured to allow the one or more actuated heat engines to be moved from the ancillary chamber into the main chamber.  
6. The system of claim 5, wherein at least one opening in the one or more openings comprises a non-direct passageway that prohibits a direct line of sight from the main chamber into the ancillary chamber.  
7. The system of claim 2, wherein the array of blocks comprises a one-dimensional array of rectangular prisms.  
10. The system of claim 1, wherein, the solid-state thermal battery is discharged by actuating, via an actuation system, a plurality of insulated doors disposed in an opening between a main chamber and an ancillary chamber of the insulated container, and wherein a control system is configured to activate different subsets of insulated doors at different times to vary a region of discharge of the thermal storage medium over time.  
11. The system of claim 1, further comprising: a control system configured to operate the one or more actuated heat engines to dynamically discharge different regions of the thermal storage medium over a period of time in order to reduce a thermal gradient in each region of the thermal storage medium; and a cooling system configured to regulate an operating temperature of the one or more actuated heat engines.  
13. The system of claim 11, wherein at least one actuated heat engine in the one or more actuated heat engines comprises one or more thermophotovoltaic (TPV) cells.  
12. The system of claim 11, further comprising at least one of: an atmospheric control system; a cleaning system; or a gas reservoir system.
14. The system of claim 13, wherein the one or more actuated heat engines include at least two different types of actuated heat engines, and wherein a particular type of actuated heat engine is selected by the control system in accordance with a desired or current operating condition of the system.  
19. The method of claim 18, wherein controlling the one or more actuated heat engines in proximity to the thermal storage medium comprises: moving, via an actuation system, at least one actuated heat engine from an ancillary chamber of an insulated container into a main chamber of the insulated container, wherein the thermal storage medium is contained in the main chamber and defines at least one passageway for the at least one actuated heat engine to move along a path within the main chamber.  
20. The method of claim 19, wherein a control system is configured to vary a position of the at least one actuated heat engine along the path over time to reduce a thermal gradient in each of several regions within the thermal storage medium.  
21. The method of claim 18, wherein controlling the one or more actuated heat engines in proximity to the thermal storage medium comprises: operating a plurality of insulated doors disposed between a main chamber of an insulated container and an ancillary chamber of the insulated container, wherein different subsets of insulated doors are open at different times to reduce a thermal gradient in each of several regions within the thermal storage medium.
23. The method of claim 22, wherein the one or more actuated heat engines include at least two different types of actuated heat engines, and wherein a particular type of actuated heat engine is selected by the control system in accordance with a desired or current operating condition.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        December 8, 2022